Citation Nr: 1800747	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  15-36 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from February 1948 to November 1968. He served in the Republic of Korea and the Republic of Vietnam. His military decorations include the Bronze Star Medal with the Combat V device. The Veteran died in 2012; the appellant is his surviving spouse. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Philadelphia, Pennsylvania, Regional Office (RO). In July 2016, the Board denied service connection for the cause of the Veteran's death. The appellant subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court). In January 2017, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the July 2016 Board decision; and remanded the Veteran's appeal to the Board. In December 2017, the appellant was substituted for the Veteran in the appeal pending at the time of his death.

The issues of entitlement to service connection for ischemic heart disease and for malignant multiple myeloma have been raised by the record in a May 2012 application filed prior to the Veteran's death, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

The Board has determined that additional development is required and the appeal is, therefore, REMANDED as directed below.

1.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested. The RO/AOJ is advised first advised of the REASONS FOR THE REMAND:

The Veteran had claims pending for service connection at the time of his death. The appellant has been substituted for the Veteran in those claims. Those claims have not yet been adjudicated by the RO and are referred as directed above. The issue currently on appeal is inextricably intertwined with the referred issues. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Remand is also necessary to obtain the Veteran's end-of-life treatment records, as his death certificate reflects that he died at an assisted living facility, and to obtain a clear copy of the Veteran's death certificate.

VA medical opinions must be obtained in compliance with the Court's January 2017 JMR. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the JMR); Harris v. Derwinski, 1 Vet. App. 180 (1991). 

3.  The RO/AOJ will attempt to obtain a clear copy of the Veteran's death certificate.

4.  The RO/AOJ will obtain the Veteran's treatment records from Sweet Bay Assisted Living facility. 

5.  The RO/AOJ will associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran.

6.  AFTER COMPLETION OF STEPS 3-5 ABOVE, AND AFTER AJUDICATING THE CLAIMS FOR SERVICE CONNECTION, obtain a VA medical opinion as to whether any of the Veteran's service-connected disorder(s) caused or contributed to his death.

All relevant medical records must be made available to the examiner for review of pertinent documents. The report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.





IN ADDITION TO ANY RECORDS ADDED TO THE VETERAN'S FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*Veteran's death certificate.

*Veteran's May 2012 claim for service connection, which includes a statement from him.

*Florida Hospital-Flagler treatment records. VBMS Entries 5/15/2012; 6/5/2017.

*Private treatment records. LCM Entry 1/23/2013.

*June 2013 notice of disagreement (NOD) and September 2015 VA Form 9 with statements from the appellant.

*Private treatment records. LCM Entry 7/3/2013.

7.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




